DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on November 4, 2019.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220211 for references purposes only.

Information Disclosure Statement
The Information Disclosure Statement filed on October 29, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13 and 20 recite “the user computer system.” There is lack of antecedent basis for this term. Does this term refer to “the resource distribution system” or to “a user computer system.” For purposes of applying the prior art only, Examiner will interpret as “a user computer system.”
Claims 1, 13 and 20 recite “the interaction.” There is lack of antecedent basis for this term. Does this term refer to “the interaction application” or to “an interaction.” For purposes of applying the prior art only, Examiner will interpret as “an interaction.”
Claims 1, 13 and 20 recite “the user.” There is lack of antecedent basis for this term. Does this term refer to “the user computer system” or to “a user.” For purposes of applying the prior art only, Examiner will interpret as “a user.” 
Claims 1, 13 and 20 recite “the product provider.” There is lack of antecedent basis for this term. Does this term refer to “the entities” or to “a product provider.” For purposes of applying the prior art only, Examiner will interpret as “a product provider.”
Claims 9-10 and 18-19 recite “traditional processing channels.” This phrase is vague and indefinite because “traditional” is subjective. For purposes of applying the prior art only, Examiner will interpret as “processing channels.”
Claim 14 is rejected because it recites “The method of claim 14.” This phrase is vague and indefinite because the metes and bounds of claim 14 cannot be determined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rose et al. (US 2014/0213344) in view of Isaacson et al. (US 2019/0306137).

Claims 1, 13, 20
Rose discloses:
one or more processing components (processor, see [0150]) operatively coupled to the one or more memory components, wherein the one or more processing components are configured to execute the computer readable code to: 
provide one or more interaction interfaces (interface, see abstract) for an interaction application (application, see [0042]) on the user computer system (user device, see [0042]); 
receive interaction information (Buy Button, see [0038]) for the interaction from the user through the user computer system; 
identify when the user has a user resource pool (e.g. large variety of payment methods, see [0035]) and the product provider has a provider resource pool (variety of application services, see [0034]) with an organization (DPO, see [0034]) that administers the user resource pool and the provider resource pool; and 
allow completion of the interaction directly through the user computer system by transferring resources between the user resource pool and the provider resource pool (transaction completed within the same experience, see [0038]).
Rose does not explicitly disclose:
one or more memory… thereon.
Isaacson teaches:
one or more memory components (memory, see [0219]) having computer readable code stored thereon.
Rose discloses providing interfaces, receiving interaction information, identifying an organization that administers the user resource pool and the provider resource pool, 

Claims 2, 14
Furthermore, Rose discloses:
identify a user is interested in an interaction with a product provider (merchant, see [0046]).

Claims 3, 15
Furthermore, Rose discloses:
identifying the user is interested in the interaction comprises identifying the user is located at a product provider location (merchant store, see [0046]).

Claims 4, 15
Furthermore, Rose discloses:
identifying the user is interested in the interaction comprises receiving a selection from the user (indication of pay for product, see [0046]) to access the interaction application.

Claims 5, 15
Furthermore, Rose discloses:
identifying the user is interested in an interaction with a product provider comprises scanning a product (scan barcode, see [0084]) of the product provider using the user computer system.

Claims 6, 15
Furthermore, Rose discloses:
identifying the user is interested in an interaction with a product provider comprises receiving an interaction request (indication of pay for product, see [0046]) from the user through the user computer system.

Claims 7, 16
Furthermore, Rose discloses:
identify an identity of the user based on one or more sensors (Bluetooth, Wi-Fi, see [0108, 0123]) that communicate with the interaction application.

Claims 8, 17
Furthermore, Rose discloses:
receive a request from the user to use an alternate user resource pool (e.g. risk management services, see [0036]) for the interaction through the one or more interaction interfaces; and
illustrate a benefit (fraud detection and prevention, see [0036]) of using the user resource pool for the interaction on the one or more interaction interfaces.

Claims 9, 18
Furthermore, Rose discloses:
receive a request from the user to use an alternate user resource pool (e.g. risk management services, see [0036]) for the interaction through the one or more interaction interfaces; and
process the interaction by transferring resources through traditional processing channels (transaction processing system, see [0046]) when the user requests to use the alternate user resource pool.

Claims 10, 19
Furthermore, Rose discloses:
identify when the user resource pool and the provider resource pool are administered by different organizations (e.g. third-party apps, see [0040]); and
process the interaction by transferring resources through traditional processing channels (transaction processing system, see [0046]).

Claim 11
Furthermore, Rose discloses:
the user captures the interaction information through the user computer system by capturing the interaction information (product identifier, see [0043]) from a product.

Claim 12
Furthermore, Rose discloses:
capturing the interaction information from the product comprises capturing an image (image, see [0043]) of the product; and 
wherein the interaction information at least comprises product information (product identifier, see [0043]).
Ally. Docket No. 9415US1.014033.3564
Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Kurani et al. (US 10,902,414) discloses using a product image to assign a product identifier to complete a purchase transaction.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support 1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.